Citation Nr: 0904571	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  98-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury with total knee replacement, rated 50 
percent prior to July 19, 2000, 100 percent from July 19, 
2000, through August 31, 2001, and 50 percent from September 
1, 2001.  

2.  Entitlement to an initial rating in excess of 10 percent 
for myositis ossificans of the right hip.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia of the right ankle.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 10 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia and arthritis of the thoracolumbar spine.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

7.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1998 and later-issued rating decisions of the 
Buffalo, New York, RO.  In the appealed April 1998-issued 
rating decision, the RO granted service connection for right 
hip myositis ossificans and assigned a 10 percent rating, but 
denied an increased rating for right patellar dislocation and 
chondromalacia, rated 50 percent disabling.  The decision 
also denied an increased rating for diabetes mellitus, rated 
10 percent disabling, and denied TDIU.  

In August 1999, the RO granted service connection for right 
ankle arthralgia, assigning a 10 percent rating, and granted 
service connection for lumbosacral spine arthralgia, 
assigning a 10 percent rating.  The decision denied service 
connection for traumatic arthritis of the cervical, thoracic, 
and lumbosacral areas of the spine.  In a September 1999-
issued rating decision, the RO denied entitlement to an 
automobile and adaptive equipment or adaptive equipment only.  

While the right knee rating has been on appeal, the Veteran 
underwent total right knee arthroplasty.  In September 2000, 
the RO assigned a temporary total rating effective from July 
19, 2000, to September 1, 2000, under 38 C.F.R. § 4.30.  In 
an April 2004 rating decision, the RO extended a temporary 
total schedular rating for right total knee replacement until 
September 1, 2001, under Diagnostic Code 5055, but then 
assigned a 50 percent rating under Diagnostic Code 5256 
(ankylosis).  The issue has been recharacterized to reflect 
the temporary total rating and higher schedular rating that 
have been assigned.

The Veteran requested a hearing before a Veterans Law Judge.  
The Board notified the Veteran that a hearing had been 
scheduled for May 17, 2001.  The claims file notes that the 
Veteran failed to report for the hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The Veteran has not 
explained her failure to report or requested rescheduling of 
the hearing.  The request for a hearing is therefore 
considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

In June 2001, the Board remanded the case for development.  

In March 2006, the RO granted service connection for cervical 
spine degenerative disc disease and assigned a 10 percent 
rating effective from March 24, 1997.  This grants the 
benefit sought for the cervical spine that was denied in the 
appealed August 1999 rating decision.  Because the Veteran 
has not disagreed with the 10 percent rating for the cervical 
spine, the Board need not address that rating.  

The March 2006 RO rating decision, however, erroneously 
granted an initial 10 percent rating for the thoracolumbar 
spine disability effective from March 24, 1997.  Although the 
rating decision adds traumatic arthritis of the thoracolumbar 
spine to the service-connected low back disability, the RO 
had already granted an initial 10 percent rating for the 
lumbar spine in the August 1999 rating decision.  
Incidentally, the RO issued a rating decision in September 
1999 that erroneously lists the lumbar spine as zero percent 
disabling.  Thus, the purported grant of an initial 10 
percent rating for the thoracolumbar spine in the March 2006 
decision was simply duplicative, as the 10 per cent rating 
had previously been granted.  Because higher ratings are 
available for the spine, the issue of an initial rating in 
excess of 10 percent remains viable.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board has recharacterized the issue 
of a higher initial rating for the thoracolumbar spine to 
correct previous error.  

In November 2008, the Veteran's representative requested 
secondary service connection for diabetic peripheral 
neuropathy.  This is referred for appropriate action.  

Entitlement to an initial evaluation in excess of 10 percent 
for myositis ossificans of the right hip, an initial 
evaluation in excess of 10 percent for arthralgia of the 
right ankle, a higher initial compensable rating for the 
lumbosacral and thoracolumbar spine, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Agency of Original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to total knee replacement in July 2000, the right 
knee was manifested by painful limitation of motion in both 
flexion and extension; neither ankylosis nor instability was 
shown.  

2.  Following total knee replacement and a temporary total 
rating that ended on August 31, 2001, the prosthetic right 
knee has been manifested by severe residual pain, weakness, 
and instability.  

3.  At no time during the appeal period have the right knee 
scars been symptomatic.

4.  Throughout the appeal period, diabetes mellitus has been 
manifested by a need for strict diet control; a need for 
insulin, oral hypoglycemic agent, or episodes of ketoacidosis 
or hypoglycemic reactions is not shown. 

5.  The Veteran has not permanently lost the use of one or 
both feet due to service-connected disability. 

6.  Ankylosis of one or both knees or one or both hips is not 
shown.


CONCLUSIONS OF LAW

1.  For the period prior to July 19, 2000, the criteria for a 
schedular rating higher than 50 percent for the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5260, 5261 (2008).

2.  For the period beginning September 1, 2001, the criteria 
for a 60 percent schedular rating for prosthetic right knee 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5055 (2008). 

3.  Throughout the appeal period, the criteria for a 
schedular rating greater than 10 percent for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, Diagnostic Code 7913 (2008). 

4.  The criteria for entitlement to automobile and adaptive 
equipment are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.808, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the evaluation assigned for diabetes 
mellitus and the right knee.  For an increased-compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  If the 
diagnostic code under which the disability is rated contains 
criteria necessary for entitlement to a higher rating that 
would not be satisfied by simply demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of letters sent to 
the claimant in April 2002, October 2004, and the two letters 
sent in March 2006.  These address the notice elements.  The 
letters informed the claimant of what evidence was required 
to substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of the letters mentioned above sent 
to the claimant after the 1998 and 1999 decisions on appeal.  
The letters informed the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial decision, 
this timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in her claims and has been allowed time to 
respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in March 2006, 
after notice was provided.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claims. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In Vazquez, the Court stressed that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Moreover, in Sanders v 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom; Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209), the United States Court of Appeals for 
the Federal Circuit held that such notice errors are presumed 
prejudicial.  In order to avoid prejudicial error, VA must 
remand the issue for corrective notice action.   

In this case, notice timing errors did not affect the 
essential fairness of the adjudication because the case was 
remanded for notice and readjudication.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
clinical records.  The claimant submitted private treatment 
records.  A hearing was provided.  The claimant was afforded 
VA medical examinations.  Neither the claimant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The Right Knee

The Board will not address the right knee for the period 
beginning July 19, 2000, through August 31, 2001, as a total 
rating has already been assigned.  However, for the period 
prior to July 19, 2000, the natural right knee joint was 
rated 50 percent under Diagnostic Code 5256.  

Under Diagnostic Code 5256, ankylosis of either knee warrants 
a 50 percent evaluation where the knee is fixed in flexion at 
an angle between 20 and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis of the knee.  
Ankylosis of the knee is considered to be extremely 
unfavorable when the knee is fixed in flexion at an angle of 
45 degrees or more.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5256 (2008).

In April 1997, P. Stegemann, M.D., reported a mild varus 
(bent inward) deformity of the right knee.  Because of 
limitation of extension, the doctor prescribed a 3/8-inch 
heel lift; however, in June 1997, Dr. Stegemann referred to 
the orthotic appliance as a 3-inch left heel lift.  A May 
1997 private examination report notes that the right knee 
lacked 8 degrees of full extension and 25 degrees of full 
flexion.  The right patella had crepitus.  The physician 
recommended a total knee replacement.  

A November 1997 VA orthopedic compensation examination report 
reflects that the Veteran was reportedly a licensed practical 
nurse, but had been forced to retire in 1988 due to right 
knee pain.  She reported almost constant knee swelling and 
pain and right knee buckling two to three times per week.  
Right knee range of motion was to 90 degrees of flexion and 
to 15 degrees of extension.  Manipulation of the patella was 
painful.  There was no indication of instability.  X-rays 
showed degenerative joint disease.  The final diagnosis was 
patellofemoral disease or chondromalacia of the right knee 
with degenerative joint disease and post surgical changes.

A November 1997 VA diabetic examination report adds that the 
Veteran complained of significant right knee pain.  It was 
noted that she could walk with crutches, although she wore a 
brace on the right knee and was in a wheelchair for the 
examination.  She reported numbness of the right medial 
aspect of the knee since surgery.  

In September 1998, the Veteran testified before an RO hearing 
officer that she wore a lift in the right shoe to compensate 
for lack of full extension of the knee.  She testified that 
the knee had been needle-aspirated because of fluid build-up.

A November 1998 VA outpatient treatment report notes right 
knee range of motion from 80 to 20 degrees with 4/5 motor 
power in the quadriceps.  The Veteran had just completed 15 
transcutaneous electrical nerve stimulation (TENS) unit 
treatments for the right knee with 44 percent pain relief.  

The Veteran was hospitalized by VA for right total knee 
replacement on July 19, 2000.  

The above medical and lay evidence reflects that prior to 
total knee replacement the right knee was manifested by 
limitation of motion in both flexion and extension; however, 
no evidence during the period reflects true ankylosis or bony 
ankylosis (complete immobility, Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994)).  Moreover, the knee joint was 
stable.  Thus, the criteria for a rating greater than the 50 
percent rating already assigned under Diagnostic Code 5256 
are not more nearly approximated.  Because limitation of 
motion in flexion and in extension was shown, there is a 
possibility that a combination of ratings for limitation of 
motion might exceed the 50 percent rating assigned for 
ankylosis.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
at the knee (normal being to approximately 140 degrees) will 
be rated as follows: Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2008).  Extension limited to 20 degrees is 
30 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5261 (2008).  

Comparing a potential 30 percent rating for right knee 
limitation of extension and even adding 10 percent under both 
Diagnostic Code 5260 and 5261 to compensate the Veteran for 
additional functional limitation due to pain on use and 
weakness in flexion and in extension (see DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995)) does not result in a rating 
greater than the 50 percent already assigned.  While no 
increased orthopedic rating is warranted, a scar is 
potentially ratable as a separate disability.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14). 

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).  

Pursuant to the former criteria of Diagnostic Code 7805, 
scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, or superficial 
scars that are tender and painful, or burn scars, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (effective prior to August 30, 2002).  

Pursuant to the current version of Diagnostic Code 7805, 
scars, other than of head, face, or neck, or deep scars, or 
unstable scars, or superficial scars exceeding 144 square 
inches, are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  

Although service-connected right knee surgical scars are 
noted, none has been reported to be symptomatic.  Thus, a 
separate rating under Diagnostic Codes 7804, 7805 is not 
warranted for any right knee surgical scar.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 50 percent for right knee disability for the 
period prior to July 17, 2000, is therefore denied.  

Turning to the latter rating period that commences on 
September 1, 2001, it must be noted that a prosthetic right 
knee joint is now in place.  Although the RO rated the 
prosthetic knee under Diagnostic Code 5256, the most 
appropriate diagnostic code is Diagnostic Code 5055.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

A September 2002 VA orthopedic compensation examination 
report reflects complaints of right knee pain and weakness.  
Three surgical scars were not significantly tender.  Slight 
crepitance, swelling, and tenderness were noted.  The 
examiner described mild instability of the medial collateral 
ligament, but did not clearly quantify the severity of the 
reported pain or weakness.  Knee pain was more fully 
described later, however.

According to a June 2003 VA outpatient treatment report, the 
Veteran had Level-4 right knee pain on a scale of 10.  The 
surgical wounds were well healed.  Right knee prosthesis 
range of motion was from zero to 100 degrees.  

Although the right knee pain was described as Level-4 pain in 
June 2003, an October 2005 VA compensation examination report 
notes that the Veteran reported "severe" right knee pain.  
The knee was noticeably swollen.  There was crepitus and pain 
on motion and range of motion was from zero to 85 degrees.  
The diagnosis was simply total knee replacement.  The 
examiner noted that ankylosis of the right knee was not 
shown.

The rating criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, provide a total rating for one year following 
prosthetic replacement of a knee joint.  A total rating for 
one year has been assigned.  Following the total rating, a 60 
percent rating is to be assigned if there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).  

Diagnostic Code 5055 also provides for rating by analogy 
under Diagnostic Codes 5256, 5261, or 5262, where there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion.  The minimum rating to be assigned for 
total knee replacement is 30 percent in all cases.  Thus, the 
Board must compare the current left knee prosthesis 
manifestations with the rating criteria of Diagnostic Code 
5055 and Diagnostic Codes 5256, 5261, and 5262 to determine 
the most advantageous rating for the Veteran, while keeping 
in mind that the RO has already assigned a 50 percent rating.  

In this case, a rating under Diagnostic Code 5055 is the most 
advantageous.  A 60 percent rating is available where the 
prosthetic knee joint causes severe pain or weakness.  In 
this case, an October 2005 VA examination report mentions 
severe right knee pain.  Other reports mention right knee 
weakness.  Instability is shown, but it is unclear whether 
this represents a separate disability in a prosthetic knee 
joint, or compelling evidence of weakness in that joint.  
Comparing these manifestations to the rating criteria, and 
resolving any doubt concerning instability, weakness, and the 
DeLuca considerations in the Veteran's favor, it is apparent 
that the criteria for a 60 percent rating under Diagnostic 
Code 5055 are more nearly approximated during the period 
beginning on September 1, 2001.  38 C.F.R. § 4.7.

To the extent that the grant of an increased rating for the 
latter portion of the appeal period only represents a staged 
rating, the latter rating period, beginning September 1, 
2001, is a distinct time period where the service-connected 
disability exhibited symptoms that warrant a different 
rating.  The assignment of a staged rating is therefore 
warranted.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 60 percent schedular 
disability rating for right knee prosthesis is therefore 
granted for the period beginning September 1, 2001.  

Diabetes Mellitus

Diabetes mellitus has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 7913.  Under that 
code, where diabetes mellitus is manageable by restricted 
diet only, it warrants a 10 percent evaluation.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, warrants a 20 percent 
evaluation.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated, warrants a 60 percent evaluation.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

The Veteran underwent VA diabetes mellitus compensation 
examinations in November 1997, September 2002, and in 
November 2005.  None of these examination reports or other 
medical evidence reflects a need for insulin, oral 
hypoglycemic agent, episodes of ketoacidosis, or hypoglycemic 
reactions.  

In September 1998, the Veteran testified that she has never 
needed insulin, but could not see her hand in front of her 
face.  The Board notes, however, that there is no indication 
that any visual defect is related to diabetes mellitus.  
Therefore, throughout the appeal period, the Veteran's 
diabetes mellitus has been manifested by a need for strict 
diet control.  A need for insulin, oral hypoglycemic agent, 
or episodes of ketoacidosis or hypoglycemic reactions is not 
shown.  Comparing these manifestations with the criteria of 
the rating schedule, the Board finds that the criteria for a 
schedular rating greater than 10 percent under Diagnostic 
Code7913 are not more nearly approximated. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A schedular disability rating greater than 
10 percent for diabetes mellitus is therefore denied.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2008).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2008). 
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

The Veteran has not claimed entitlement to benefits based on 
a service-connected vision disability.  

The VA orthopedic examinations and other VA and private 
medical evidence of record do not reflect the criteria set 
forth above for entitlement to financial assistance to 
purchase an automobile or other conveyance and necessary 
adaptive equipment.  The Veteran did not testify concerning 
this issue.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for financial assistance for the purchase of an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Because the claim for TDIU is remanded for additional 
development and because extraschedular consideration is 
inextricably intertwined with the TDIU issue, the 
extraschedular rating consideration must be remanded also.  
Harris v. Derwinski, 1 Vet.App. 180 (1991) (a Board decision 
on the claim was not a final order subject to appeal because 
that claim was "inextricably intertwined" with another 
claim which was undecided and pending before VA.  


ORDER

An increased rating for residuals of right knee injury for 
that portion of the appeal period prior to July 19, 2000, is 
denied.

A 60 percent rating for residuals of total knee replacement, 
from September 1, 2001, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A disability rating in excess of 10 percent for diabetes 
mellitus is denied.

Financial assistance in the purchase of an automobile or 
other conveyance and necessary adaptive equipment is denied.


REMAND

Entitlement to an initial evaluation in excess of 10 percent 
for myositis ossificans of the right hip, entitlement to an 
initial evaluation in excess of 10 percent for arthralgia of 
the right ankle, and entitlement to an initial rating in 
excess of 10 percent for arthralgia and arthritis of the 
lumbosacral spine must be remanded to determine the current 
severity of each disorder.  

In November 2008, the Veteran representative requested a 
current orthopedic examination to assess functional loss of 
the right hip, right ankle, and thoracolumbar spine during 
flare-ups.  The representative alleged that previous 
examination reports do not adequate address the 
considerations pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In DeLuca, supra, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth at 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103 (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Although the appeal period has already lasted over a decade, 
because the Veteran's representative has specifically 
requested additional evidentiary development, the Board will 
attempt to perform this development.

TDIU

In November 2008, the Veteran's representative requested a 
current evaluation and a "vocational examination" to 
determine employability in light of her flare-ups of back, 
right hip, and right ankle pains.  VA's duty to assist might 
include providing a current examination and a social and 
industrial survey prior to adjudication.  38 U.S.C. § 5103; 
McLendon, supra.  Moreover, because an increased rating has 
been granted in the decision above and because other rating 
issues are being remanded for development, the TDIU issue 
must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter notifying the 
veteran and her representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate her claims for increased 
ratings for her service-connected right 
hip, right ankle and thoracolumbar spine 
disabilities.  This letter must advise 
the veteran of what information or 
evidence she should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  Furthermore, 
the letter should be compliant with the 
recent case of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The Veteran should be afforded an 
orthopedic examination by an appropriate 
specialist to determine the current 
nature and severity of the service-
connected disabilities of the 
thoracolumbar spine, right hip and right 
ankle.  The claims file should be made 
available to the physician for review of 
the pertinent evidence.  All indicated 
tests and studies should be undertaken.  
The physician should elicit a complete 
history of flare-ups of pain in the 
thoracolumbar spine, the right hip, and 
the right ankle, and determined the 
nature and severity of these 
disabilities.  The physician is asked to 
address the extent of functional 
impairment during flare-ups of symptoms 
of the service-connected disabilities. 

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history, 
educational background, and day-to-day 
functioning.  The claims folder should be 
made available to the examiner.  The 
report should include a full account of 
the veteran's occupational and 
educational history since service.  A 
written copy of the report should be 
associated with the veteran's claims 
file.

4.  The AOJ should arrange for a 
physician to offer a medical opinion 
addressing employability.  The physician 
is asked to do the following:

I.  Note a review of the claims 
file.  As of this writing, service 
connection is in effect for 
adjustment disorder, rated 10 
percent; cervical spine degenerative 
disc disease, rated 10 percent; 
thoracolumbar spine arthritis, rated 
10 percent; right hip myositis 
ossificans, rated 10 percent; right 
knee prosthesis, rated 60 percent; 
and, for diabetes mellitus, rated 10 
percent.

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the Veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
Veteran may be examined for this purpose 
if necessary.  

5.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claims.  Following that 
action, if the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on her claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


